Citation Nr: 1528107	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-07 183	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, including degenerative disc disease and L4-L5 bulging disc, prior to August 7, 2014 and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2008 (granting service connection for the lumbar spine disability) and December 2009 (granting service connection for the right knee disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  At each time, the RO granted a 10 percent disability rating for each respective disability, effective April 19, 2008.

In December 2013, the Veteran testified during a hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  In an April 2015 letter, the Board informed the Veteran that the Veterans Law Judge who provided the December 2013 hearing was no longer with the Board.  The Board also offered the Veteran an opportunity to request a new hearing within 30 days or be presumed to not want a new hearing.  The Veteran did not respond to that letter and is presumed to not want a new hearing.

In March 2014, the Board remanded the claims for increased ratings for the lumbar spine disability and right knee disability for further development.

In an August 2014 rating decision, the Appeals Management Center (AMC) granted a 20 percent disability rating (effective August 7, 2014) for the lumbar spine disability.  However, inasmuch as a higher rating is available for that disability, the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to the lumbar spine as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in the August 2014 rating decision, the AMC granted service connection for radiculopathy of the right and left lower extremities, with 10 percent disability ratings (effective August 7, 2014 and June 6, 2008 respectively).  While the Veteran did not appeal the August 2014 rating decision with respect to the propriety of the ratings assigned for his right and left lower extremity radiculopathy, such issues are part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.  Therefore, the Board has jurisdiction over such issues and they have been included on the title page of this decision.


FINDING OF FACT

On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in an October 2014 Appeals Satisfaction Notice, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
TANYA SMITH  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


